Opinion filed May 1, 2008 











 








 




Opinion filed May 1, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00051-CR
                                                    __________
 
                                 TIMOTHY MARK SMITH, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 266th District Court
 
                                                           Erath
County, Texas
 
                                                    Trial
Court Cause No. 10744
 

 
                                             M E
M O R A N D U M    O P I N I O N
This
is an appeal from a judgment revoking community supervision.  We affirm.




The
trial court convicted Timothy Mark Smith, upon his plea of guilty, of criminal
non-support.  The trial court assessed his punishment at confinement for two
years in a State Jail Facility.  Pursuant to the plea bargain agreement, the
imposition of the sentence was suspended, and appellant was placed on community
supervision for five years.  Appellant entered pleas of true to the allegations
in the State=s amended
second motion to revoke.  After a hearing, the trial court found that appellant
had violated the terms and conditions of his community supervision, revoked his
community supervision, and imposed the original sentence of confinement for two
years.
Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous.  Counsel
has provided appellant with a copy of the brief and advised appellant of his
right to review the record and file a response to counsel=s brief.  A response has
not been filed. Court-appointed counsel has complied with the requirements of Anders
v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden v. State, 161
S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that a plea of
true alone is sufficient to support the trial court=s determination to revoke.  Moses v. State,
590 S.W.2d 469 (Tex. Crim. App. 1979); Cole v. State, 578 S.W.2d 127,
128 (Tex .Crim. App. 1979).
Counsel
has the responsibility to advise appellant within five days from the date of
this opinion that appellant may file a petition for discretionary review by the
Texas Court of Criminal Appeals.  Tex.
R. App. P. 48.4; Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App.
2006).  Likewise, this court advises appellant that he may file a petition for
discretionary review pursuant to Tex. R.
App. P. 66.  Black v. State, 217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.).
The
motion to withdraw is granted, and the judgment is affirmed.
 
PER CURIAM
 
May 1, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.